EXHIBIT 10.1 NOTE PURCHASE AGREEMENT AMONG TRACE TECHNOLOGIES, LLC, as the Company, GABRIEL TECHNOLOGIES CORPORATION, as the Assignor, and THE PURCHASERS PARTY HERETO Dated as of September 2, 2011 TABLE OF CONTENTS Page Section 1. Definitions 4 Section 2. Assignment and Assumption; Novation. 12 Section 3. Release. 13 Section 4. Issuance of the Notes. 14 Issuance of the Notes. 14 Post-Closing Issuance of Notes. 16 Post-Closing Issuance of Additional Notes. 16 Section 5. Sale and Purchase of Notes; Investment Commitment. 18 Sale and Purchase of Notes. 18 Investment Commitment. 20 Section 6. Closing. 22 Location of Closing. 22 Closing Deliveries. 22 Section 7. Grant of Security Interest; Priority. 23 Grant of Security Interest 23 Lien Acknowledgement 24 Lien Priority 24 Exercise of Remedies 24 Section 8. Allocation of Payments; Subordination; Mandatory Prepayment. 24 Allocation of Payments 24 Subordination 30 Mandatory Prepayment 30 i Section 9. Representations and Warranties of the Loan Parties. 30 Organization. 30 Authorization of Agreement, Etc. 30 No Conflicts. 31 Approvals. 31 Authorization of Shares. 31 Orders. 31 Subsidiaries. 31 Use of Proceeds. 32 Section 10. Purchaser Representations. 32 Section 11. Affirmative Covenants. 34 Maintenance of Existence. 34 Books and Records; Inspection Rights. 34 Compliance with Laws. 35 Notice of Default. 35 Information Requests. 35 Section 12. Negative Covenants. 35 Merger, Consolidation, etc. 35 Limitation on Formation and Acquisition of Subsidiaries. 35 Liens. 35 Section 13. Events of Default; Remedies. 36 Section 14. Parties in Interest; Assignment of Notes. 37 Section 15. Entire Agreement. 37 Section 16. Severability. 37 Section 17. Survival. 37 Section 18. Notices. 37 Section 19. Amendments. 38 ii Section 20. Counterparts. 39 Section 21. Execution by Facsimile or Other Electronic Transmission. 39 Section 22. Headings. 39 Section 23. Governing Law. 39 Section 24. Jurisdiction and Process. 39 Section 25. WAIVER OF JURY TRIAL. 40 Section 26. Expenses. 40 Section 27. Reliance and Benefit. 40 Section 28. No Presumption. 40 Section 29. Remedies. 40 Section 30. No Waiver of Remedies. 41 Section 31. Waiver of Conflicts 41 Section 32. Additional Information. 41 ANNEX I Initial Secured Purchasers ANNEX II April 2009 Purchasers ANNEX III August 2009 Purchasers ANNEX IV January 2010 Purchasers ANNEX V February 2010 Purchasers ANNEX V-A Multi-Phase Investors ANNEX VI 2007/2008 Purchasers iii Schedule 6.2(a) Payments to be Made at Closing Schedule 8.1(a) Additional Creditors Schedule 9.3 Conflicts Schedule 9.7 Subsidiaries Schedule 11.3 Compliance with Laws EXHIBIT A-1 Form of Secured Note EXHIBIT A-2 Form of NW Secured Note EXHIBIT B-1 Form of Replacement April 2009 Note EXHIBIT B-2 Form of Replacement August 2009 Note EXHIBIT B-3 Form of Replacement January 2010 Note EXHIBIT B-4 Form of Replacement February 2010 Note EXHIBIT C-1 Form of Replacement 2007/2008 Note EXHIBIT C-2 Form of Replacement Bardsley Note EXHIBIT D Form of Replacement Warrant EXHIBIT E Form of UCC1 Financing Statement EXHIBIT F Form of Purchaser Accession Agreement EXHIBIT G Form of Additional Purchaser Accession Agreement EXHIBIT H Accredited Investor Questionnaire EXHIBIT I Form of Lost Note Affidavit iv NOTE PURCHASE AGREEMENT, dated as of September 2, 2011 (as amended, amended and restated, supplemented or otherwise modified from time to time, this “Agreement”), among (i) TRACE TECHNOLOGIES, LLC, a Nevada limited liability company (the “Company”), (ii) GABRIEL TECHNOLOGIES CORPORATION, a Delaware corporation (“Gabriel” or the “Assignor”), (iii) the parties identified on AnnexI hereto, (iv) the parties identified on AnnexII hereto (the “April 2009 Purchasers”), (v) the parties identified on AnnexIII hereto (the “August 2009 Purchasers”), (vi) the parties identified on AnnexIV hereto (the “January 2010 Purchasers”), (vii) the parties identified on AnnexV hereto (the “February 2010 Purchasers”, and together with the April 2009 Purchasers, the August 2009 Purchasers and the January 2010 Purchasers, collectively, the “2009/2010 Purchasers”), (viii) the parties identified on Annex VI hereto (the “2007/2008 Purchasers”), (ix) the Bond Guarantors (as hereinafter defined), (x) the parties identified on Schedule 8.1(a) hereto (the “Additional Creditors”), (xi)North Water Intellectual Property Fund L.P.3A, a limited partnership organized and existing under the laws of Delaware (“NW,” and together with the Secured Purchasers, the 2007/2008 Purchasers and the 2009/2010 Purchasers (each, as hereinafter defined), collectively, the “Purchasers,” the Purchasers, the Bond Guarantors and the Additional Creditors being referred to herein, collectively, as the “Creditors”), and (xii)Hughes Hubbard & Reed LLP (“HHR”). RECITALS WHEREAS, on various dates in 2007 and 2008, Gabriel issued promissory notes in the aggregate principal amount of $4,548,958.16 to the 2007/2008 Purchasers (the “Original 2007/2008 Notes”); WHEREAS, in connection with the exercise by Craig Bardsley and Dawn Berkvam (solely in their capacities as the holder of the Original Bardsley Note or the Replacement Bardsley Note, collectively, “Bardsley”) ofwarrants for 1,851,042 shares of common stock of Gabriel (the “Bardsley Warrants”) at a price of $0.40 per share, Bardsley and Gabriel previously agreed to replace certain Original 2007/2008 Notes in the aggregate principal amount of $3,702,084.00 issued to Bardsley with an
